—Judgment, Supreme Court, New York County (John Bradley, J., on dismissal motion; Edward McLaughlin, J., at suppression hearing, jury trial and sentence), rendered *443March 10, 1999, convicting defendant of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
Defendant made a knowing, intelligent and voluntary waiver of his right to counsel at the suppression hearing. The court permitted him to proceed pro se at that hearing after a thorough inquiry (see People v Smith, 92 NY2d 516), which included, inter alia, suitable warnings as to the dangers of self-representation, such as the risk that defendant would not understand how to elicit critical evidence.
Defendant’s motion to dismiss the indictment on the ground that he was allegedly deprived of his right to testify before the grand jury was properly denied. To the extent that defendant is claiming that he received ineffective assistance of counsel at the grand jury stage, we find that claim unavailing (see People v Benevento, 91 NY2d 708, 713-714; People v Wiggins, 89 NY2d 872).
We perceive no basis for reducing the sentence.
Defendant’s remaining contentions, including those contained in his pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Tom, J.P., Buckley, Rosenberger, Friedman and Marlow, JJ.